internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 4-plr-108084-99 date date number release date re legend grantor son company trust state local court bank daughter-in-law grandchild grandchild grandchild grandchild grandchild grandchild date1 this letter is in response to a letter dated date and prior correspondence from your authorized representative requesting rulings on the gift estate and generation-skipping_transfer_tax consequences resulting from a court order construing and modifying a_trust in grantor who was domiciled in state executed a revocable_trust agreement and transferred stock of company and other assets to trust a bank in state was appointed trustee of trust paragraph of the trust instrument directs the trustee to pay all of the net_income to grantor during his life paragraph provides that after grantor’s death the trust’s income shall be paid to son during his life paragraph provides that after the death of son the income shall be divided and paid one-half to grantor’s daughter-in-law daughter-in-law and one-half to or for the benefit of grantor's grandchildren grandchild grandchild grandchild grandchild grandchild and grandchild during their lives in addition paragraph provides that the share of any deceased grandchild shall be paid to that grandchild's issue paragraph provides that trust or any trust created pursuant to the trust agreement shall terminate upon the death of the last survivor of son's children who are alive at grantor's death and certain named individuals when the trust terminates the trustee shall distribute the trust property among the beneficiaries who are receiving income the property is to be distributed in the proportion in which the respective beneficiary is receiving income paragraph authorizes the trustee to pay corpus to or for the benefit of any beneficiary who at the time is entitled to receive income for hospital nursing and medical_expenses of any such beneficiary and also such amounts as may be considered advisable for the maintenance support and welfare of any such beneficiary the amount of any payment is to be determined by the trustee in its sole discretion under paragraph k the laws of state govern the administration of the trust paragraph provides that if at any time the beneficiaries entitled to receive two- thirds of the income from the trust property shall become dissatisfied with any trustee the beneficiaries may remove the trustee and appoint a successor trustee if the trustee that has been removed is a corporate trustee the successor shall be a corporate trustee if the trustee removed is an individual the successor shall be an individual paragraph provides that if there is a vacancy in the office of one of the co- trustees beneficiaries entitled to receive two-thirds of the income from the trust may fill the vacancy that exists in grantor died and trust became irrevocable son died on date grandchild and bank are currently acting as co-trustees of the trust on date state enacted f s a sec_737 fla laws ch sec_3 under f s a sec_737 a any fiduciary power conferred upon a trustee to make discretionary distributions of either principal or income to or for the trustee's own benefit cannot be exercised by the trustee except to provide for that trustee's health education maintenance or support as described under sec_2041 and sec_2514 of the internal_revenue_code the statute applies inter alia to any trust created under a document executed before date however with respect to irrevocable trusts that were executed before date the statute does not apply if all parties_in_interest elect affirmatively not to be subject_to the application of the statute f s a sec_737 b with respect to trust this election had to be made on or before date this election was not made with respect to trust further the statute does not apply to any distribution made pursuant to the exercise of a power referred to in f s a sec_737 a if the power was exercised prior to date in letter_ruling the internal_revenue_service addressed certain gift estate and generation-skipping_transfer_tax issues pertaining to the application of f s a sec_737 to trust and the beneficiaries of trust on date the trustees filed a motion for summary judgement requesting that local court reform the instrument by removing the word welfare from section of the trust effective as of date the trustee argued that the term welfare in section was a scrivener’s error because at the time the instrument was executed use of the term welfare as a standard for invasion could have caused the trust to be subject_to inclusion in the gross_estate of a trustee-beneficiary the motion argued that it was grantor’s intent that the trust not be subject_to estate_tax with respect to succeeding generations the motion contained more than supporting affidavits documents and exhibits these items included statements from a business_associate of grantor indicating that grantor believed that trust would operate to ensure the company passed to his descendants and a statement of an attorney at the firm involved in drafting the instrument admitting that there was an error in drafting the instrument on date the local court granted the trustee’s motion to reform the instrument after examining the items put forth the court determined that there was clear_and_convincing evidence that grantor did not intend to include the term welfare in section of the trust agreement the trustees of trust the executor of son’s estate daughter-in-law grandchild grandchild grandchild grandchild grandchild and grandchild hereinafter referred to as the beneficiaries have requested the following rulings the reformation will not cause the trust or any distributions from the trust to be subject_to the generation-skipping_transfer_tax neither son nor the other beneficiaries of the trust made a taxable gift_for federal gift_tax purposes as a result of the reformation the reformation will not cause any part of the value of any property of the trust to be included in the gross_estate of son or any of the other beneficiaries for federal estate_tax purposes issue sec_2601 imposes a tax on each generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_distribution a taxable_termination or a direct_skip section a of the tax_reform_act_of_1986 tra of provides that except as provided in b the generation-skipping_transfer_tax applies to generation- skipping transfers made after date section b a of the tra of provides that the generation-skipping_transfer_tax does not apply to transfers under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that a_trust qualifies for transitional rule relief from the provisions of chapter of the code if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 in general any modification of a_trust instrument that changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust instrument will cause the trust to lose exempt status for generation-skipping_transfer_tax purposes in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court generally if due to a mistake in drafting the instrument does not contain the terms of the trust that the settlor and trustee intended the settlor or other interested_party may maintain a suit in equity to have the instrument reformed so that it will contain the terms that were actually agreed upon bogert bogert the law of trusts and trustees sec_991 revised 2d ed the law in state recognizes that instruments may be reformed if the written_agreement does not express the intent of the parties jacobs v parodi fla the evidence of the mistake however must be clear_and_convincing ayers v thompson so 2d fla 3rd dca in this case the court determined that there was clear_and_convincing evidence that grantor did not intend to include the term welfare in section of the trust agreement accordingly trust was reformed by removing the word welfare from section effective as of date based on the facts submitted and the representations made we conclude that the reformation of trust is consistent with applicable state law as it would be applied by the highest court of state thus the reformation based on scrivener’s error does not change any powers beneficial interests rights or expectancies provided for under the terms of the trust instrument accordingly the reformation will not cause the trust or any distributions from the trust to be subject_to the generation-skipping_transfer_tax issue sec_2 and sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states under sec_2031 the decedent's gross_estate includes the value of all property to the extent provided for in sec_2033 through sec_2033 states that the value of a decedent's gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death as discussed above we have concluded that the reformation based on scrivener’s error was consistent with applicable state law and did not change any beneficial_interest otherwise provided for under the trust instrument therefore based on the facts submitted and the representations made we conclude that neither son nor any of the other beneficiaries made a taxable gift as a result of the reformation and that the reformation will not cause any part of the value of the trust to be included in the gross_estate of son or any of the other beneficiaries this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch
